      quinn emanuel            trial lawyers | washington, dc
      1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                   WRITER’S DIRECT DIAL NO.
                                                                                                             (202) 538-8120

                                                                                                   WRITER’S EMAIL ADDRESS
                                                                                          williamburck@quinnemanuel.com


October 2, 2018



The Honorable Pamela K. Chen
United States District Judge
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     United States v. José Maria Marin and Juan Ángel Napout, 15-cr-252 (PKC)

Dear Judge Chen:

       We write on behalf of the Fédération Internationale de Football Association (“FIFA”) in
connection with FIFA’s requests for restitution from Defendants José Maria Marin and Juan Ángel
Napout.

        On September 30, 2018, the Confederation of North, Central American and Caribbean
Association Football (“CONCACAF”) wrote to the Court (ECF Dkt. No. 1036) to request “that
the Court permit it to deliver [billing] records directly to chambers and, consistent with that, direct
the parties and their counsel to treat them as sealed records, including by not disseminating them
outside of court or introducing them into the court record without prior permission of the Court.”
Also on September 30, 2018, the Confederación Sudamericana de Fútbol (“CONMEBOL”) wrote
to the Court (ECF Dkt. No. 1037) to request “that the Court allow CONMEBOL to submit invoices
evidencing the legal fees included in its restitution request . . . within a reasonable time period after
the Court has ruled on the question of precisely which fees are recoverable.”

       On October 1, 2018, the Court granted CONCACAF’s and CONMEBOL’s requests. The
Court held (1) that CONCACAF and CONMEBOL would be permitted to file billing records and
other documentation supporting their requests for attorneys’ fees and costs under seal; and (2) that
CONMEBOL would be allowed to submit such billing records after the October 4, 2018 hearing.
In connection with the latter holding, the Court noted that “it would be beneficial to the parties and
the Court to limit the record disclosure to those categories that the Court has approved.”

      We write to request that FIFA also be allowed to (1) file billing records and/or other
documentation supporting its request for attorney fees and costs under seal; and (2) file such

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
supporting documentation after the October 4, 2018 hearing, after the Court has provided guidance
as to the type and general scope of fees and costs that may be recoverable by the victims. Such a
ruling would allow FIFA to submit a narrowly tailored collection of supporting documentation
that would minimize the burden on all parties and the Court. FIFA stands ready to submit such
billing records in accordance with any deadline the Court sets at the October 4, 2018 hearing.


Very truly yours,
Quinn Emanuel Urquhart & Sullivan LLP




William A. Burck
Thomas Werlen
Stephen M. Hauss

Attorneys for Fédération Internationale de Football Association

CC: All counsel of record (via ECF)




                                               2
